United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-31176
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TROY WATTS, also known as T-Dove,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 97-CR-145-16-L
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Troy Watts appeals his 48-month sentence following the

revocation of his supervised release term relating to Watts’s

1997 guilty-plea conviction for conspiracy to distribute cocaine.

Citing United States v. Doggett, 230 F.3d 160, 164-65 (5th Cir.

2000), and for the first time on appeal, Watts contends that his

revocation sentence was unlawfully imposed.   Specifically, Watts

asserts that, because his superseding indictment failed to allege

a specific drug quantity, his underlying drug conspiracy


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-31176
                                -2-

conviction carried a 20-year maximum sentence pursuant to 21

U.S.C. § 841(b)(1)(C), thereby rendering it a Class C felony

under 18 U.S.C. § 3559(a)(3).   Watts maintains that his

revocation sentence could not exceed two years pursuant to 18

U.S.C. § 3583(e)(3).   Watts secondarily argues that, assuming his

case is remanded for resentencing, any additionally imposed

supervised release term would result in an ex post facto

violation.

     Watts neither directly appealed from, nor sought collateral

review of, his underlying conviction and sentence.   He may not do

so on appeal from the revocation of supervised release.    See

United States v. Moody, 277 F.3d 719, 720-21 (5th Cir. 2001).

     AFFIRMED.